Title: To George Washington from Charles Carter, Jr., 6 February 1790
From: Carter, Charles Jr.
To: Washington, George



Dear Sir
Fredericksburg February 6th 1790

I am this moment acquainted by Colo: Ball with yr answer respe[c]ting the proposals he made you on my behalf for yr house & ⟨Lotts⟩ in this place—I have for some time had it in contemplation to write you on this subject, but consider’d my self in some measure precluded by the valuation, the particulars of which were communicated to you in a letter from Colo: Ball & myself—It appears to be the general ⟨sentiment⟩ to which the valuers themselves now subscribe, that their valuation far exceeded the real worth of the property—It was under this impression that I presumed to offer the terms Colo: Ball communicated to you in his last letter. Should my proposals be agreable to you I shall be very well pleased, tho’ I shall be equally well pleased to submit the terms wholly to yourself—The business, you were so obliging as to consign to the joint management of Mrs Lewis Colo. Ball & myself, being nearly compleated; we shall in the course of a few weeks forward you an account of our administration—we endeavoured to conform as nearly as possible to yr directions & trust that the parties concerned are not dissatisfied with our conduct—Mrs Carter desires me to present her most respectful complements to Mrs Washington & yrself to which be pleased to add mine. I am with every sentiment of respect yrs &c.

Chas Carter Junr

